Citation Nr: 1638002	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-29 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1969 to July 1973 and from May 1977 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for bilateral hearing loss and assigned an initial noncompensable (0 percent) disability rating.  The RO in Los Angeles, California currently has jurisdiction in this case.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran's last VA examination for his bilateral hearing loss was in February 2014.  Another VA examination assessing the current nature of his bilateral hearing loss is needed.  The Board notes that when an increase in the disability rating is at issue for an already service-connected disability, as it is here, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board recognizes that, generally, the mere passage of time does not necessarily render an examination inadequate, and is not a sufficient basis, in itself, for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  In this case, however, the evidence of record suggests a more contemporaneous examination is needed.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that have not already been associated with the Veteran's paper or electronic claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e) (2015).

2. Provide the Veteran with release forms for his private health care providers for his bilateral hearing loss, if any.  If he provides the requested information, attempt to obtain the private medical records that are not already associated with his paper or electronic claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e) (2015).

3. After the above directives have been completed, provide the Veteran a new VA examination from a suitably qualified examiner for his service-connected bilateral hearing loss.  The examiner must be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.

a. All necessary tests should be performed.

b. Taking into account the evidence in the claims file, the Veteran's lay statements, and that of his representative, the examiner must determine the current nature and severity of the Veteran's bilateral hearing loss.

4. The AOJ should review the report prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination and associating it with the claims file, the RO/AOJ should readjudicate the Veteran's claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




